UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1275



MELTON SUMMERVILLE,

                                                 Plaintiff - Appellant,

          versus


LOCAL 77; AMERICAN FEDERATION         OF     STATE,
COUNTY, AND MUNICIPAL EMPLOYEES,

                                                Defendants - Appellees.
-------------------

DUKE UNIVERSITY,

                                                                Movant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-03-770-1)


Submitted:   August 24, 2005               Decided:   September 7, 2005


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melton Summerville, Appellant Pro Se.      Michael Griffin Okun,
PATTERSON HARKAVY, L.L.P., Raleigh, North Carolina; John David
James, SMITH, JAMES, ROWLETT & COHEN, L.L.P., Greensboro, North
Carolina, for Appellees. Charles Matthew Keen, OGLETREE, DEAKINS,
NASH, SMOAK & STEWART, P.C., Raleigh, North Carolina, for Movant.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Melton Summerville appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

defendants’ motion for summary judgment and dismissing his civil

action in which he alleged conspiracy and collusion claims.                We

have   reviewed    the   record    and    find     no   reversible      error.

Accordingly, we affirm on the reasoning of the district court. See

Summerville v. Local 77, No. CA-03-770-1 (M.D.N.C. Feb. 28, 2005).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                  - 3 -